DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This office action is in response to the application filed on 2/15/2019. Claims 1-10 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Currently, none of the claims are being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what is meant by the phrase “cone shaped”. When looking at Fig.8 of the guide member 35, it is not cone shaped. The guide member appears to increase in diameter toward the user. For examination purposes, the examiner interprets the limitation to mean that the guide member increases in diameter toward the user.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


Claim(s) 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joon (2004/0158176 A1).
With respect to claim 1, Joon teaches a massage apparatus (Fig.1, “massage machine, Abstract)  that provides a pulsed electromagnetic field ([0032], “At least one magnet pulse generator 35 may be disposed on the top plane of the module 8 to transmit a low intensity, low frequency electromagnetic field to the spine and hips”), the massage apparatus comprising:  5a massage unit ([0032], “massage module”) including a mount frame (platform shown in Fig.4 that carries the magnet pulse generator 35 and massage balls 38) provided to be movable along a user's body and acupressure modules (massage balls 38, [0035]) provided to protrude from the mount frame (see Fig.4) so as to apply pressure to the user's body ([0035], “the impact by balls 38 may perform more than human acupressure as practiced by therapists”) a pulsed electromagnetic field generator (magnet pulse generator 35) provided on the mount frame independently of the acupressure module (massage balls 38) and configured to generate a pulsed electromagnetic field (“electromagnetic field” [0008], magnetic pulse generator 35, [0032]) by means of 10power applied thereto (control units and motors [0030] control the device); and a controller configured to control operation of the acupressure module or generation of the pulsed electromagnetic field (“control units”, [0030]).
With respect to claim 2, Joon teaches wherein the pulsed electromagnetic field generator is 15provided as a plurality of pulsed electromagnetic field generators (see Fig.1 and Fig.4 where two massage modules 8 and 8’ are shown comprising one magnet pulse generator each).
With respect to claim 4, Joon teaches wherein the pulsed electromagnetic field generator (35) is disposed between the acupressure modules (Fig.4).
 claim 5, Joon teaches wherein the controller controls at least one among a time when the pulsed electromagnetic field is generated, a time when the generation of the pulsed electromagnetic field is terminated, a frequency, a period, a width, an intensity, and a shape thereof. (“control units” [0030] control the device and therefore control all aspects of the pulsed electromagnetic field).
With respect to claim 6, Joon teaches wherein the controller performs control such that the pulsed electromagnetic field is generated in conjunction with the operation of the acupressure module ([0008]-[0009], and [0032], Fig.4).
With respect to claim 8, Joon as modified teaches wherein the pulsed electromagnetic field generator includes a guide member (see cup shaped guide member in annotated Fig.4 and 5 below) provided in a cone shape (increasing diameter toward the user) with a diameter becoming greater towards the user's body so as to guide the generated pulsed electromagnetic field towards the user's body (see annotated Fig.4 and 5 below).

    PNG
    media_image1.png
    772
    511
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joon (2004/0158176 A1).
With respect to claim 3, Joon teaches the limitations of claim 1. 
Joon does not teach wherein the plurality of pulsed electromagnetic field generators includes pulsed electromagnetic field generators having different sizes or shapes.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pulsed electromagnetic field generators of Joon to be of different sizes depending on the location of the back that is being treated by the generators, where the lower back would be larger and the upper back generator would be smaller between the shoulder blades and towards the neck area.
With respect to claim 7, Joon teaches the limitations of claim 5.
Joon does not teach wherein the controller controls the generation of the pulsed electromagnetic field on the basis of at least one among a location, a moving speed, a massage mode, and an elapsed massage time of the massage unit.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the controller control the generation of he pulsed electromagnetic field on the basis of the location of the massage unit due to the curvature of the spine, the lumbar region of the lower back is curved away from the device and would therefore require a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joon (2004/0158176 A1) in view of Susic (US 5,084,003).
With respect to claim 9, Joon teaches the limitations of claim 5.
Joon does not teach wherein the controller performs control such that a 20pulsed electromagnetic field of 5 to 15 Hz is generated.
However, Susic teaches a mssage device that provides low frequency pulsed electromagnetic fields and teaches that a frequency of 5 to 15 Hz is a known beneficial frequency for the treatment and therapy of patients that provides “improvement of the flow in the lymphatic system and a recuperative effect on the affected skeletal musculature” (Susic, 0.5 Hz. To 30 Hz. col. 1, lines 10-14 and lines 49-53; col. 4, lines 40 -43; col.2, lines 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the controller of Joon control the pulsed electromagnetic field in a frequency range of 5 to 15 Hz as taught by Susic as a known low frequency range that is beneficial in the treatment and physical therapy of the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inada et al. (US 20170348180 A1) in view of Joon (2004/0158176 A1).
claim 10, Inada teaches a massage apparatus (Fig.1, 1 “massage machine”), the massage apparatus (1) comprising:  20Docket No. PL4273014PCT/KR2017/009453 an air cell (air cell 8, [0027]) provided in a housing (backrest portion 3) so as to apply pressure to a user's body while being repeatedly expanded and contracted by air ([0032], “The air cell mechanism 8 is configured to perform a massage when a plurality of air cells provided in the backrest portion 3 and the footrest 4 expand/contract and pressurize the user”)5; and a controller ([0037], remote controller 20 and control unit 21) configured to control operation of the air cell ([0037], Fig.2, where remote controller 20 and control unit 21 controls treatment portion 6 which includes the air cells 8).
Inada does not teach that the massage device provides a pulsed electromagnetic field and a pulsed electromagnetic field generator provided on a rear surface of the housing independently of the air cell and configured to generate a pulsed electromagnetic field by means 5of power applied thereto.
However, Joon teaches a massage device that provides a pulsed electromagnetic field ([0032], “At least one magnet pulse generator 35 may be disposed on the top plane of the module 8 to transmit a low intensity, low frequency electromagnetic field to the spine and hips”), comprising a pulsed electromagnetic field generator (Fig.4, 35) provided on a massage module 8 in the center of a rear surface of the device housing (backrest of massage device, see Fig.1) and configured to generate a pulsed electromagnetic field by means of power applied to. Joon teaches “It is known that the low frequency electromagnetic field decreases the amount of osteoporosis and stimulates bone mineralization. Using this technique and technology in a proper way will contribute to the good health of the human being”, [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage device of Inada to include a pulsed electromagnetic field generator on the rear surface of the device housing as taught by Joon to provide the additional benefit of bone mineralization stimulation and to decrease osteoporosis. With this .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu (US 20070239089) teaches a similar massage device comprising massage rollers that move vertically on the back rest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CANA A GALLEGOS/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785